Citation Nr: 0311311	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lacerations of the left forearm.  

2.  Entitlement to a rating in excess of 10 percent for 
incomplete paralysis of the left ulnar nerve with mild 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 2001 rating decision of the Regional 
Office (RO) in Detroit, Michigan.  The RO confirmed and 
continued the 10 percent evaluations in effect for each of 
the disabilities currently on appeal.  

In October 2002, the veteran and his spouse provided oral 
testimony at hearing before the undersigned Veterans Law 
Judge at the RO, in Detroit, Michigan, a transcript of which 
has been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section5103(a), as amended by the VCAA 
of 2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

During the veteran's October 2002 hearing before the 
undersigned, the veteran and his wife provided testimony in 
which it was asserted that the veteran experienced constant 
pain as a result of his left forearm scars and the nerve 
damage therein.  He experienced problems with numbness and 
lack of sensation in his left wrist.  Prior to the injury, he 
was left-handed.  He had learned to write with his right hand 
due to problems with his service-connected left wrist and 
forearm.  

It is the Board's determination that contemporaneous 
neurosurgical and dermatological examinations would 
materially assist in the adjudication of the claims currently 
on appeal.  

The Board also notes that the criteria addressing the skin, 
specifically with respect to scars, were revised effective 
August 30, 2002.  Where the law and regulations change while 
a case is pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
not yet had an opportunity to address the revised criteria.  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for hid left forearm and left wrist 
disabilities subsequent to neurosurgical 
examination in May 2000 and scar 
examination in May 2001.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.
4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).
5.  The RO should arrange for the veteran 
to be afforded VA neurosurgical and 
dermatological examinations to be 
conducted by appropriate medical 
specialists including on a fee basis if 
necessary who have not previously treated 
or examined the veteran in order to 
determine the extent of severity of left 
forearm laceration residuals and 
incomplete paralysis of the left ulnar 
nerve with mild limitation of motion.  
The medical opinions expressed by the 
examiners should address the provided 
rating criteria

The claims file, copies of the previous 
and revised criteria referable to rating 
diseases of the skin under 38 C.F.R. 
§ 4.118 (2002)and copies of the criteria 
for rating neurological disabilities 
under 38 C.F.R. § 4.124 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
tests and studies should be performed.  
Any opinion(s) expressed by the examiners 
must be accompanied by a complete 
rationale.
6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulation, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 10 percent for 
lacerations of the left forearm and a 
rating in excess of 10 percent for 
incomplete paralysis of the left ulnar 
nerve with mild limitation of motion.  In 
so doing, the RO should address the 
previous and amended criteria for rating 
scars, and its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for increased evaluations.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


